DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 10/18/2019.  Claims 1-12 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are indefinite:
The limitation “the upper side further comprising: … a lower edge” is indefinite because the term “a lower edge” is not clear as to if this is a new lower edge or the same lower edge recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “[[a]]an upper side lower edge”.
The limitation “the upper side further comprising: … the lower edge” is indefinite because the term “the lower edge” refers to two different locations, one on the upper upper side lower edge”.
The limitation “the upper side further comprising: … an upper edge” is indefinite because the term “an upper edge” is not clear as to if this is a new upper edge or the same upper edge recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “[[a]]an upper side upper edge”.
The limitation “the upper side further comprising: … the upper edge” is indefinite because the term “the upper edge” refers to two different locations, one on the upper side and one on the lower side”. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: … the upper side upper edge”.
The limitation “… extends radially inward from the inner edge of the upper surface in an upwards direction” is indefinite because the terms “the inner edge” and “the upper surface” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “… extends radially inward from [[the]]an inner edge of [[the]]an upper surface in an upwards direction”.
The limitation “the upper side further comprising: … an outer surface” is indefinite because the term “an outer surface” is not clear as to if this is a new outer surface or the same outer surface recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: … an upper side 
The limitation “the upper side further comprising: … an upper side outer surface having an outer diameter” is indefinite because the term “an outer diameter” is not clear as to if this is a new outer diameter or the same outer diameter recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: … an upper side outer surface having an upper side outer diameter”.
The limitation “the upper side further comprising: … an inner surface” is indefinite because the term “an inner surface” is not clear as to if this is a new inner surface or the same inner surface recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: … an upper side inner surface”.
The limitation “the upper side further comprising: … an upper side inner surface having an inner diameter” is indefinite because the term “an inner diameter” is not clear as to if this is a new outer diameter or the same outer diameter recited above in the lower side. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: … an upper side inner surface having an upper side inner diameter”.
The limitation “the upper side further comprising: …  the second hydrophobic layer having a contact angle ” is indefinite because the term “a contact angle” is not clear as to if this is a new contact angle or the same contact angle recited above in the lower side first hydrophobic layer. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: …  the second hydrophobic layer having a second hydrophobic layer 
The limitation “the upper side further comprising: …  the second hydrophobic layer having a second hydrophobic contact angle of at least 90 degree when a fluid … ” is indefinite because the term “a fluid” is not clear as to if this is a new fluid or the same fluid recited above in the lower side first hydrophobic layer. For purposes of examination the Office will interpret the limitation to read as “the upper side further comprising: …  the second hydrophobic layer having a second hydrophobic contact angle of at least 90 degree when [[a]]the fluid …”.
	Claims 2-7 are rejected as being dependent on claim 1.
	Regarding claim 2, the limitation “wherein the second hydrophobic layer has a contact angle of 140 degrees” is indefinite because the term “a contact angle” is already previously recited. Is this a new contact angle or the same contact angle that is now 140 degrees? For purposes of examination the Office will interpret the limitation to read as “wherein the second hydrophobic layer contact angle has [[a]]an
	Regarding claim 5, the limitation “wherein the first hydrophobic layer has a contact angle of 140 degrees” is indefinite because the term “a contact angle” is already previously recited. Is this a new contact angle or the same contact angle that is now 140 degrees? For purposes of examination the Office will interpret the limitation to read as “wherein the first hydrophobic layer contact angle has [[a]]an
	Regarding claim 8, the following limitations are indefinite:
The limitation “wherein the inner wall further comprises: … a first end; and a second end” is indefinite because the terms “a first end” and “a second end” are previous recited in the outer wall. Are these the same first end and second ends or are these new first and second ends? For purposes of examination the Office will interpret the limitation to read an inner wall first end; and [[a]]an inner wall second end”.
The limitation “wherein the ledge has a first end and a second end” is indefinite because the terms “a first end” and “a second end” are previous recited in the outer wall and inner wall. Are these the same first end and second ends or are these new first and second ends? For purposes of examination the Office will interpret the limitation to read as “wherein the ledge has a ledge first end and a ledge second end”.
	Claims 9-12 are rejected as being dependent on claim 8.
	Regarding claim 9, the limitation “wherein the hydrophobic layer has a contact angle of 140 degrees” is indefinite because the term “a contact angle” is already previously recited. Is this a new contact angle or the same contact angle that is now 140 degrees? For purposes of examination the Office will interpret the limitation to read as “wherein the hydrophobic layer contact angle has [[a]]an
	Regarding claim 12, the limitation “wherein the hydrophobic layer has a contact angle between 90 degrees and 140 degrees” is indefinite because the term “a contact angle” is already previously recited. Is this a new contact angle or the same contact angle that is now 140 degrees? For purposes of examination the Office will interpret the limitation to read as “wherein the hydrophobic layer contact angle has [[a]]an
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Miyagi et al (US Patent No. 9,852,931), hereinafter referred to as Miyagi.
	Regarding claim 1, Miyagi discloses in figure 5, a component for a CMP tool, the component comprising: 
	a ring shaped body (41), wherein the ring shaped body is defined by a lower side (411) and an upper side (412), the lower side (411) further comprising: 
		a lower edge (bottom edge of 411); 
		an upper edge (upper edge of 411), wherein the upper edge extends towards the upper side (upper edge of 411 extends towards 412); 
		an outer surface (411 has an outer edge) having an outer diameter (411 has an outer diameter); 
		an inner surface (411 has an inner surface) having an inner diameter (411 has an inner diameter), wherein the inner diameter is less than the outer diameter (the inner diameter of 411 is less than the outer diameter of 411), the outer surface and the inner surface concentric about a central axis (411 inner and outer surfaces are concentric about a central axis); and
	a first hydrophobic layer disposed on the inner surface of the lower side (411a), the first hydrophobic layer having a contact angle of at least 90 degrees when a fluid contacts a portion of the inner surface of the lower side (col 5, lines 17-20, 411a is made of Teflon and has hydrophobicity which has a definition of the contact angle must be at least 90 degrees);  
	the upper side (412) further comprising: 
 (bottom of 412), wherein the upper side lower edge is integral with the upper edge of the lower side (411 mates with 412); 
		an upper side upper edge (412 upper edge), wherein the upper side upper edge extends radially inward from an inner edge of an upper surface in an upwards direction (412 extends upwards and radially inward from 411); 
		an upper side outer surface having an upper side outer diameter (412 have an outer surface and outer diameter), wherein the outer diameter of the upper side is less than the outer diameter of the lower side (outer diameter of 412 is less than the outer diameter to 411); 
		an upper side inner surface having an upper side inner diameter (412 have an inner surface and an inner diameter); and a second hydrophobic layer disposed on the inner surface of the upper side (411a is along 411 and 412), the second hydrophobic layer having a second hydrophobic layer contact angle of at least 90 degrees when the fluid contacts a portion of the inner surface of the upper side (col 5, lines 17-20, 411a is made of Teflon and has hydrophobicity which has a definition of the contact angle must be at least 90 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al (US Patent No. 9,852,931) alone, as applied to claim 1 above, hereinafter referred to as Miyagi.
Regarding claim 2, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the second hydrophobic layer contact angle has an angle of 140 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the second hydrophobic layer contact angle of 140 degrees because the Applicant has not disclosed that the contact angle solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “about” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the contact angle of at least 90 degrees (see the definition of hydrophobicity provided in claim 1). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the contact angle of Miyagi to be 140 degrees because the contact angle does not appear to provide any unexpected results.
	Regarding claim 3, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the second hydrophobic layer has a thickness of at least 400 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the second hydrophobic layer thickness of at least 400 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the thickness of the layer as is. Accordingly, it would have been 
	Regarding claim 4, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the second hydrophobic layer has a thickness of 1600 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the second hydrophobic layer thickness of 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the thickness of the layer as is. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Miyagi to be 1600 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claim 5, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the first hydrophobic layer contact angle has an angle of 140 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the first hydrophobic layer contact 
	Regarding claim 6, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the first hydrophobic layer has a thickness of at least 400 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the first hydrophobic layer thickness of at least 400 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the thickness of the layer as is. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Miyagi to be at least 400 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claim 7, Miyagi discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the first hydrophobic layer has a thickness of 1600 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the first hydrophobic layer thickness of 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the thickness of the layer as is. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Miyagi to be 1600 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koelmel et al (US PGPUB No. 2012/0213500) in view of Birang (US Patent No. 6,540,595), hereinafter referred to as Koelmel and Birang, respectively.
	Regarding claim 8, Koelmel discloses in figures 2A and 2B, a component in a CMP tool, the component comprising: 
	a disk shaped body (200), the disk shaped body further comprising: 
		a top surface (210); 
		a bottom surface (214), wherein the bottom surface is substantially parallel to the top surface (214 is parallel to 210); 
(218), the outer wall perpendicular to the bottom surface (218 is perpendicular to 214), wherein the outer wall further comprises: 
			an outer diameter (218 has an outer diameter); 
			a first end, the first end of the outer wall integral with the bottom surface (218 is integral with 214); 
			and a second end opposite the first end (242); 
		an inner wall (216), the inner wall perpendicular to the top surface (216 is perpendicular to 210), wherein the inner wall further comprises: 
			an inner diameter (216 has an inner diameter), wherein the inner diameter is less than the outer diameter (the diameter of 216 has a diameter that is less than 218); 
			an inner wall first end (where 216 is connected to 224); and 
			an inner wall second end, the second end of the inner wall integral with the top surface (216 top is integral with 210); 
		a ledge defined by the outer wall and the inner wall (224), the ledge perpendicular to the outer wall and the inner wall (224 is perpendicular to 218 and 216), wherein the ledge has a ledge first end and a ledge second end (224 has a first and second end), the first end of the ledge integral to the second end of the outer wall (224 and 218 are integral), the second end of the ledge radially inward from the first end of the ledge (228), the second end of the ledge integrally connected with the first end of the outer wall (228 and the first end of 218 are integral), the second end of the outer wall radially inward from the first end of the outer wall, towards the top surface (216 is radially inward from 218 and extend to 210).

	Birang teaches a polishing apparatus comprising a platen and a hydrophobic layer on the platen (col 2, 33-45); wherein the hydrophobic layer having a contact angle of at least 90 when a fluid contacts a portion of disk shaped body (hydrophobicity means a definition of having a fluid contact angle of 90 degrees when fluid contacts the surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koelmel with the teachings of Birang to incorporate the hydrophobic layer onto the disk shaped body because the layer functions to prevent liquid from penetrating under the layer which when liquid is on the body it can cause the undesirable effects of increased downtime due to additional cleaning.
	Regarding claim 9, Koelmel as modified discloses the elements of the claimed invention as stated above in claim 8, but does not explicitly disclose wherein the hydrophobic layer contact angle has an angle of 140 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the hydrophobic layer contact angle of 140 degrees because the Applicant has not disclosed that the contact angle solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “about” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the contact angle of at least 90 degrees (see the definition of hydrophobicity provided in claim 1). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill 
	Regarding claim 10, Koelmel as modified discloses the elements of the claimed invention as stated above in claim 8, but does not explicitly disclose wherein the hydrophobic layer has a thickness of at least 400 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the hydrophobic layer thickness of at least 400 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the thickness of the layer as is. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the hydrophobic layer of Miyagi to be at least 400 nm because the thickness of the hydrophobic layer does not appear to provide any unexpected results.
	Regarding claim 11, Koelmel as modified discloses the elements of the claimed invention as stated above in claim 8, but does not explicitly disclose wherein the hydrophobic layer has a thickness of 1600 nm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the hydrophobic layer thickness of 1600 nm because the Applicant has not disclosed that the thickness of the hydrophobic layer solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “may range” implies that it 
	Regarding claim 12, Koelmel as modified discloses the elements of the claimed invention as stated above in claim 8, but does not explicitly disclose wherein the hydrophobic layer contact angle has an angle between 90 degrees and 140 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi to incorporate the hydrophobic layer contact angle between 90 degrees and 140 degrees because the Applicant has not disclosed that the contact angle solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0034] is not a critical dimension since the use of the term “about” implies that it also may not within that range. Moreover, it appears that Miyagi would perform equally well with the contact angle between 90 degrees and 140 degrees (see the definition of hydrophobicity provided in claim 1). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the contact angle of Miyagi to be 1 between 90 degrees and 140 degrees because the contact angle does not appear to provide any unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Science Direct definition of Hydrophobicity, section 2.1 defining what hydrophobicity is.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                    

/JOEL D CRANDALL/Examiner, Art Unit 3723